         Case 1:19-cv-03299-WHP Document 73 Filed 08/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
EASY SPIRIT, LLC,                                 :
                                                  :
                       Plaintiff,                 :
                                                  :          19cv3299
               -against-                          :
                                                  :          ORDER
SKECHERS U.S.A., INC. and SKECHERS                :
U.S.A., INC. II,                                  :
                                                  :
                       Defendants.                :
                                                  :

WILLIAM H. PAULEY III, Senior United States District Judge:

               Defendants Skechers U.S.A., Inc. and Skechers U.S.A., Inc. II (“Skechers”) move

to file portions of their Memorandum of Law in Support of Their Motion for Summary Judgment,

(ECF No. 52), portions of their Local Rule 56.1 Statement of Undisputed Material Facts, (ECF

No. 53), and Exhibits E, K, N, AM, AP, AY, BE, CB, CF, CH, CI, CJ, CS, and CT of the

supporting Declaration of Emily C. Welch, (ECF Nos. 59–63), under seal. This Court has

reviewed the proposed redactions, as well as the letter submissions in support of Skechers’ motion

filed by Plaintiff Easy Spirit, LLC (“Easy Spirit”) and certain non-parties. (See ECF Nos. 69–72.)

               This Court rejects Skechers’ proposed redactions to Exhibit K, which is a

collection of excerpts from the transcript of the deposition of Easy Spirit’s Rule 30(b)(6) witness,

Mark DeZao. In its motion, Skechers represents that “Easy Spirit requested that [it] file the[se]

excerpts . . . under seal.” (ECF No. 51, at 3.) But Easy Spirit has since explained that only select

portions of Mr. DeZao’s deposition transcript contain confidential and proprietary information.

(ECF No. 72, at 1.) And the only portions of Exhibit K that Easy Sprit claims should “be

redacted are lines 70:1–2.” (ECF No. 72, at 1.) In view of this clarification, this Court

concludes that Skechers’ proposed redactions to Exhibit K are overbroad. Skechers shall refile

Exhibit K with redactions applied only to lines 70:1–2 forthwith.
         Case 1:19-cv-03299-WHP Document 73 Filed 08/27/20 Page 2 of 2


               This Court concludes that all of Skechers’ remaining proposed redactions are

narrowly tailored, limited in scope, and justified to protect the confidential and proprietary

business information of Skechers, Easy Spirit, and the implicated non-parties. See Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006). Accordingly, Skechers’ motion to

file under seal is granted with respect to those redactions.

Dated: August 27, 2020
       New York, New York

                                                        SO ORDERED:


                                                        _______________________________
                                                             WILLIAM H. PAULEY III
                                                                    U.S.D.J.




                                                  -2-
